Citation Nr: 0833862	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-21 531	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
including skin cancer, affecting the hands, arms, and lip.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The Board notes that the veteran requested a Travel Board 
hearing before a Veterans Law Judge, but failed to appear.  
Instead, on the day of the hearing, his representative 
submitted a request to reschedule.  The Veterans Law Judge 
who was to have presided over the hearing found no cause 
sufficient to reschedule.  Thereafter, in September 2008, the 
veteran's representative indicated that there was no 
additional evidence or argument to add.  The veteran's 
request to reschedule the hearing having been denied, the 
Board will proceed to adjudicate the case based on the 
evidence of record.  See 38 C.F.R. § 20.704(d) (2007).

(The decision below address the claim of service connection 
for a skin disorder, including skin cancer.  Consideration of 
the claim of service connection for psychiatric disability is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

The veteran does not have a skin disorder, including skin 
cancer, affecting the hands, arms, or lip that is related to 
his military service; skin cancer was not manifested within a 
year of the veteran's separation from active military 
service.


CONCLUSION OF LAW

The veteran does not have a skin disorder, including skin 
cancer, affecting the hands, arms, or lip that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2003, before the AOJ's initial adjudication of the claim, and 
again in April 2006.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the veteran was apprised of these criteria 
in correspondence dated in April 2006.  The RO also provided 
a statement of the case (SOC) and three supplemental 
statements of the case (SSOC) reporting the results of its 
reviews of the issue on appeal and the text of the relevant 
portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and personnel records.  The Board finds that a 
medical opinion on the question of service connection for a 
skin disorder or skin cancer affecting the hands, arms, and 
lip is not required because opinions are only necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, as described in more detail below, 
there is no indication that any current skin disorder, 
including cancer, is traceable to the veteran's period of 
military service or any event, injury, or disease coincident 
therewith.  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The veteran's SMRs show treatment for a rash on his chest in 
May 1968.  In April 1969, when examined for separation, the 
veteran reported having not had any skin disease.  On 
examination, his skin was normal.  Nevertheless, he now 
contends that his current skin problems, including cancer, 
affecting the hands, arms, and lip were caused by his 
military service.  

Of record are VA medical records dated from March 2002 to 
June 2006, and private medical records dated from October 
2000 to July 2004.  

At an Agent Orange registry examination in March 2002, the 
veteran's chief complaint was of having scaly skin lesions on 
both sides of the hands, which were not pruritic.  The 
veteran reported that he occasionally dug in the lesions, 
which caused bleeding to recur.  The Agent Orange examination 
report shows that the veteran reported being diagnosed with 
actinic keratitis and actinic cheilitis in 1970, and squamous 
cell carcinoma of lips and neoplasia in 1998. 

A VA dermatology consultation dated in June 2002 reveals that 
the veteran was diagnosed with actinic keratoses on the 
hands, ear, and tip of the nose.  He was also diagnosed with 
actinic cheilitis.  The veteran reported that his actinic 
keratoses had been present for many years and that he had had 
no treatment.  He reported working inside and outdoors, and 
that he tended to get a lot of sun.  The record does not 
contain an opinion as to whether the veteran's skin 
conditions began during, or were caused by, his military 
service.

A VA medical record dated in January 2003 shows that the 
veteran was diagnosed with squamous cell carcinoma on his 
lower lip, which was then excised.  No opinion was given as 
to whether his squamous cell carcinoma was related to his 
military service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Chronic diseases, such as 
malignant tumors (squamous cell carcinoma), may be presumed 
to have been incurred in or aggravated by active military 
service if manifested to a compensable degree within a year 
of separation from qualifying service.  38 C.F.R. §§ 3.307, 
3.309.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  

The diseases for which service connection may be presumed to 
be due to an association with herbicide agents include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more after service.  A veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to the 
contrary.  Id.  

With regard to the veteran's diagnoses of actinic cheilitis, 
squamous cell carcinoma, and actinic keratoses, there is no 
evidence that his squamous cell carcinoma manifested itself 
to a degree of 10 percent or more within one year of leaving 
qualifying service.  Likewise, there is no evidence that the 
skin rash the veteran was treated for in service is related 
to his current skin disabilities, or that the rash was any 
kind of skin cancer, actinic keratoses, or actinic cheilitis.  
As noted above, he was only treated once and later indicated 
that he had had no skin disease.  None was found in April 
1969.  Indeed, the veteran reported that he was first 
diagnosed with actinic keratitis and actinic cheilitis in 
1970; however, there are no treatment records for those 
problems until 2002.  Additionally, while the veteran is 
presumed to have been exposed to Agent Orange, his squamous 
cell carcinoma, actinic keratoses, and actinic cheilitis are 
not diseases for which presumptive service connection can be 
established.  In short, the greater weight of the evidence is 
against his claim-there is no link between current 
disability and his period of military service.

The Board acknowledges the veteran's belief that his current 
disabilities are related to his military service.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disabilities.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current skin disability, including cancer, is not 
the result of a disease or injury incurred in or aggravated 
by service.


ORDER

Entitlement to service connection for a skin disorder, 
including skin cancer, affecting the hands, arms, or lip is 
denied.


REMAND

When the RO first considered the veteran's claim of service 
connection for psychiatric disability, it was noted that he 
did not have a diagnosis of PTSD.  Since that time, records 
beginning in about November 2004 show that a VA psychiatrist 
concluded that the veteran had both dysthymia and PTSD.  
Previously, the veteran had been followed for what was 
variously described as a dysthymic disorder, neurotic 
depression, and generalized anxiety disorder.  In fact, he 
had had negative PTSD screens in February 2003 and December 
2003.  By September 2004, it was noted that a PTSD screen was 
positive.  Thereafter, the VA psychiatrist included PTSD in 
his assessments, but did not address the nature of any 
stressful event that may have led to the PTSD.  (A February 
2005 report prepared by a VA psychologist noted that the PTSD 
may have been due to the veteran's divorce.  The psychologist 
included an assessment of "R[ule] O[ut] PTSD.")  

What is curious about the evidence is that no where does the 
examiner who diagnosed PTSD refer to any underlying stressful 
experience.  (It was specifically noted by the February 2005 
psychologist that the psychiatrist's notes had not referred 
to a Vietnam-related stressor.)  

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  (Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.)  

However, where VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2007); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Because a diagnosis of PTSD must in part be based on a 
stressful experience, see DSM-IV, and because the evidence 
does not include such information, further evidentiary 
development is necessary.  

With regard to the veteran's stressful experiences, it should 
be pointed out that he has claimed to have witnessed people 
being wounded and killed.  He contends that he was a cook 
with the 1st Calvary Division (Airmobile), which required him 
to serve in field conditions, including one instance where he 
slept near a medic tent.  He asserts that he was bothered by 
the sights and sounds of the injured and dying.  He submitted 
a "Vietnam Combat Certificate" from the commanding general 
of the 1st Calvary Division (Airmobile) to support his claim 
of being exposed to combat situations.  In October 2003, the 
RO sent the veteran a questionnaire regarding his in-service 
stressful experience and the veteran responded that his 
experiences were at Camp Eagle.  Information was also 
received to show that the veteran's unit was at An Khe.  In 
July 2004, the Louisville RO denied the claim, noting that 
the veteran's psychiatric diagnosis was dysthymia, not PTSD.

Because the veteran subsequently was found to have PTSD by a 
VA psychiatrist, and because more specific information from 
him might lead to information that corroborates his story of 
experiencing stressful events during his Vietnam service, 
further evidentiary development would be helpful.  
Accordingly, this case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The veteran should be asked to 
provide more specific information about 
the stressful events he experienced 
during his tour of duty in Vietnam.  
Names of any of the wounded or killed he 
witnessed, specific months during which 
he was living in field or combat 
situations, such as at Camp Eagle, and 
the exact locations of his experiences as 
a cook working in field conditions should 
be provided.  The AOJ should thereafter 
contact the appropriate agency(ies) to 
obtain unit histories, after-action 
reports or other archives to verify such 
experiences.  

2.  Thereafter, the AOJ should schedule 
the veteran for psychological testing to 
help determine whether the veteran in 
fact meets the criteria for a diagnosis 
of PTSD.  A psychiatric examination 
should be conducted after testing is 
completed to ascertain whether the 
veteran has PTSD.  If PTSD is diagnosed, 
the examiner should specify the 
stressor(s) to which the diagnosis can be 
attributed.  If PTSD is not found, a 
detailed explanation should be provided 
for why the veteran does not meet the 
diagnostic criteria.  Additionally, any 
current diagnosis should be reconciled 
with those previously of record and an 
explanation should be provided for any 
difference in diagnosis.  If psychiatric 
disability other than PTSD is also 
diagnosed, the examiner should state the 
medical probabilities that any such 
diagnosis is traceable to the veteran's 
period of military service.  The reasons 
for all opinions should be explained in 
detail.  

3.  The AOJ should take adjudicatory 
action on the claim of service connection 
for psychiatric disability, including 
PTSD.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  

After giving the veteran opportunity to respond to the 
supplemental statement of the case, the case should be 
returned to the Board.  The Board intimates no opinion as to 
the ultimate outcome of this issue.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


